887




            Ol=FlCEOFTHEAlTORNEYGENERALOFTEXAS
                                AUSTIN

                           Fe.l?ruary   1, 1946


Eonorable T. Lt. Trlmblr
Plmt derlstant Superintendent OS iduoation
Aurtln, T e .x a a
Dear Sir:                         Opinion No. O-6989
                                  Be: NW the QuiW        Independent Sohool




        YOU hare   repuerted     an opinion fropl t
Irtg the matter rererred       to your department
Honorable Y. C. Irom
Sohoola. Said



        aot it set up a
                                                       n Soho      Di8trlot
                                                       . -59, and Clover
                                                     e all ommolldated
                                                    IatrlOt. iVlththis
                                                     pre8ent Board of
                                                    lred that a #even
                                           ttsr services to the school

                                0r among some that this number &E
                                                 bers under the
                                                  dependent 3x0~1
                                                  re questi:igyou
                                                  ling from the
                   General as ta tne legality of the proposition.
              “If the above camot be done se request ififorma-
        tion as to Wst proaaedure should be fallo;uedin order
        that this ructbarmay & raised irod five to saven.”
Ben. T. Y. Trimblr, pace 2



          IA reply   thereto        we advise   you as follouar
          The Quitman Independent Sohool DiStriot was oreated by,
S. B. 106, Chapter 61, Looal and Speolal Laws of the SeooAd Call-
ed Session ot the 36th L&alature.          Said 9. B. 106 was approved
July 22, 1919, aAd b eo a me   lfiootiva the same date. SeotioA 3 of
sa idlot rested the management and oontrol of the pub110 rree
lohoola within    raid independent diatriot in a board ot trustees
of Sire membero,      Sa idleo tio nF ur th eprr o r ldaSo
                                                         a r two year ter ms
of moe     ior eaoh trustee, three to be llooted at the gonoral
truatae llootlon     in April of 1920, and.therUiter,       tno and three
trurrtoeo, rea otitoly,      to bo llooted at the 6oaonl       trutoe
llootloA  IA a Fternate years. There are other provisiona ot said
sot rhioh ued not be referred       to, as they hare AO bearing upon
this opinion.
             ht.   2806, B* a. 8..   1925 as armndod br. Aot of 1945,
,49th Leglalature,      page 416, ChapD $64, Par. li ;m&h&r,eraa
 protiding    the method ior.oenaol    dating le1wa
 rohool.diatriota,      or oontiguou~ lndependent~ lohool diatriotr,  or
 one or more indopendont aohool dlatriota       end one OT aore oom0r1
 lohool dlatrlota      ooaatituting as a whole one oontlguour territory.
 Said aot furtherprovides ln part as follou8~
                               ..
               “Where oM or more inbrpendent abhodl dirtriots      are
    ooAaolidated        together or with One Of more 00mmOn 8ehool
    dirtriots,       the oonaolidated   dlatrlat  rhall oonatitute an
                                         and ahemo       IAl the Vista,
                                         d to independonf lohool dlatrlota
    by the laws OS this State.

          “If only oAe indopeAdent aohool dlatrlot is oonaolidated
    ivithoAe or aore comon school districts the consolidated
    district mall bear the nam of auoh iAdep6AdeAt sohool distriot,
    and the board of trustees of aaid Independent aohool dlatriot
    ahall serve as the board of trustees of the oonaolidated
    diatriot until the next regular election of trustees, as
    prescribed by general law, at wzich time the consolidated
    distriot shall elect a board of seven (7) trustees, whose
    ;;owers, duties, and term of office shall be ir,aooordanoe
    with ths proviskus of the general laws governing independent
    aohool diatriota,    as they AOW exist or may be tnereafter
    enaoted;---A*     (&aphasia ours.)
         Said Art. 2806, before it was amended in 1945, read iA
part a8 r0iiows;
Hon. T. b1. Trimble, pa;;e3

            nC~mmon sohool dietriots may in like naMer
      be  oonaolidated with ooAtiguoua~indepeAdent    aohool
      diatriota, eAd the diatrlot    so orrated ahall be known
      by the name of the iAdepeAd8At aohool diatrlot     iA-
      eluded therein, and the nmnagement OS the new diatriot
      shall be under the aXlatin     board of truatsea of the
      indeeaent,rohx
         i i1             m6t.r
                              -+!,o   and 811 the rrchtraiiii
      pr 1 egea ga        to independent aohool diatriota by
      the laws of this State shall be given to the OOAaolidat-
      ed independent diatriot    Or88t8d under th8 proviaioAa of
      this law;---."   (imphaala   oura.)
       It will thus be noted that under said Art. 2806, before
and rlnoe lta rlnal amendment by the 49th Leglalatw,        when one
or more indoueendent lohool dietriots   are  oonaolldated  tOR8th8r
with oAe or iore ooauao~ aohool diatrlota, the oonaol1dat~d
diatrlot   ooAatltutea  aA &Ad8P8AdeAt-aohool~~~dlatrlot, and has
au the rlghta and prT Til8R88 RraAt8ddindeu8Ad8At         aohool
dlotrlota    by the laws o? this State.
       Theraron,     under   the protlalona      ot Art.   2806,,.R. 0. s., 1925(
as Snmded. the Quitnan IAd8DSAd8At sohool DlOtrlOt. linoe its
 ooAaoll~ation    ni&aererai        okaoA SohOOl dlatriota,~ia          still
an lnde      ndent lohool dlatrlot;         Its present truatee~~at-
IZR-~?+~ZX         oiateea          of-tire    m8mbara. shall Oerve as a
bo&d Of truateea         of th8 oonaolld8ted      dlatrlot   until the A8Xt
regular eleotlon       of trustees,      as preaorlbed by g8A8ral law,
 same being Art. 27'77, R. C. S., 1925.            At that tima,     bein& the
ifrat Saturday or~Apri1 following             ooAa6lidation,    the ooAaolidat-
sd  dlatrlot    shall eleot a board of ~30811 truateoa, whose ,powera,
dutloa, and terms        of ofiioe   shall be iA aooordanor with thb pro-
r~aioAa oi the g8neral laws governing indepeAd8nt.aohool                    dlatrlota.
      Tho quea5ion AQY ariaas oonoernlng the terms or 0rfl08.0r
the aev8n trustees  of the ~ultman (oonaolldated) IAd8p8nd8At
Sohool District, to be elected 8t the general elsotion to be
held on the first jaturda: in ;r;rilof 1546. zaid terzs &x
&OV8rn8d by the provisioA8 of at. 277i+a,V. A. C. 5. Laid
art1018 was passed in 1530 by the &lst.- Legislature, Fifth
Celled 38asion, ZaCe 212, Cha>ttr 66, ;eo. 3 tnereof reads
in pert as follows:
            "&8CtiO& 3. The board of coUlityscnool trtisttxsat
      its next neetkg aftar the cocsolidation of scLoo1
      dl8triota la declared %;a11 a;;oint a board of seven
      trustees  for the consolidated distriot. MO ?irsoA shall
      be trustee who o8nnot read and rr:te        the ;n:lish laA~uai;e
      understandingly,and who has not been a resident 01'this
      Stat8 on8 y.-ar,and of the district six SoAths, prior to
      his appointment or electior~. Those elected at thz first
      elaction .¶.'.a11  5LLt;l‘z:JE j; lot 'r:1.;
                                                t=y:-i'3yyeAE cz"e
      to sb,ry=. --'II:  t.i.rr5 s::.:j;"c
                                         2:ic',-*i.
                                                 i-iu:;b,,-s
                                                          o:.::,
                                                               ti*i13
                                                                   2-d
      ttfleesf:allS;:‘Vi    r’or  0T.i;     t-i-
                                      yk:21',   ; ~3 saij6l-st,-ijai;.;
Hon. ,T. 2..TrLnble,   ier;e 4

      numbers four and five ahall sdrva for two years and the
      two mambsrs drawing numbers 81x and seven shall servs
      fcr thrss yaars, or and until their suooessors ars
      elsoted and qualified; and regularly therasfter on the
      first Saturday in April of eaoh year three trustees or
      two trustees  shall be eleotsd for a term of threa years
      to suooasd the trustees  rho88 term shall at that tlma
      srpire. The members of the board remaining after a
      vaoanoy shall ill1 the sass Sor the unexpired term.*
      (Empharir ours.)
      Sso. 7 of said Arty.. 277l+i reads as followst
          wao. 7. All laws and part8 Of lawr, bothgeneral
      and speoial, in oontliot with the provisions of this           aot
      are hsrsby rapealsd.a
        B8iore'tho   parr&gs or Art. 27748 the term8 oi orrioe or
 trustees     of OOn8Ol~aatsa rohool ai8tri0t8   were rhea br Art.
 2898, R. C. S.,.1925; wkioh tab.anaotad in 1919 by the 36th
 Legislaturr,     S000na c8ued Session,    chap. 65 H. B. lid, Page
 167.     said Art. 2808 provias8 Impart a8 rdmt
             “The terms Of OffiOa Or three Or ths trll8tSe8       8haU.
      expire on the first      day.oS Ray next hollowing ,t+hsir
      appoitttmsnt,    anb the term8 or orrioa 0r ths Other' tour
      trurters    shall expire'011 the first    day of May of the
      utoosaaing year, as those so appointed rhqll datsrmlns
      by 10% i8Oh year thereafter        altsrIUjt8ly  thrSs trrutaer
      ma four trusters      shsll be 818Otea by the pualiriea       voters
      or the distriot     on the first  Saturday of April,   tttta
      trustsss    so eleotad shall enter upon the dlrohargs of
      their autie8 on the first day 0r May next r0iiowing, ma
      serve for a term of two years thereaftsr.v
      Therefore, Art. 2&3 has been repealed insofar as it con-
 fliots with the provisiots of sea. 3 of Art. 277&a. Xhere thcra ,
 is such a conflict, Jet. 3 0;’Art. 2774a must be foiipHon. T. 2;.Trinble, pa,.=5

      You are therefore advised that the present.trustees of the
:+uitmanIndependent School Distriot should oontinue in offioe as
such until the naxt regular eleotion of truatees on the first
Saturday in April of 1946, at which time the oonsolidataddietriot,
which is an independentsoLoo dietriot, shall elect a board of
seved TriGtees. Those iZZYZ0tea ahail ~~y-l~c~erma
aloh       they are to serve. The three members drawing numbers
one, two, and three shall serve for one year; the two members draw-
ing numbers four and five shall serve for two years; and the two
members drawing numbers six and seven shall serve for three years,
or and until their sucoessors    are eleoted and qualified;and regular-
ly thereafter on the first Saturday in April of eaoh year, three
trustees or two trustees    shall be eleoted for a term of three years
to sudoeed the trusteeswhose terma'at that time axplre . Also, the.
members.of the board remaining after    a vaoanoy shall SLl  the same
for the UIt8XpiMa term. See Seo. 3 of Art. 2??ba, supra, for other
prOOeading8 whloh said new board of trustees 8hhouldfollow.
       718further dlreot attention to the following faotr: Seotion
3 of Art. 2?748~8pplisSto all oonsolldatad dbtriots,    both oommon
and independentexospt as mfied      by Art. 2806 Rawle C. A., 1925,
Q8 IWWta8a. By'the provirioni,  0s 88ia Art. 280&, as amenara the
~uitman Independent Sohool District, after baing oonsollaate~a8
8fOre88ld, IS Still an independent sohO di8trlOt. Thersfo;re,it8
present five-member board of trustees shall continue to serve as the
board of trustees of said oonsolidatea aistrlot until the next
regular elaotion 0s trustees. Ill this respeot, Art. 2??4a is (nodiriea
by Art. 21306, as amended. The board of county sohO trustB88'~has
no authority  to appoint a new board of seven trustees for a oon-
aolldated inaeoenaant sohool dietriot. It doe8 have suoh aU=itY,
under Seo. 3 of.Art. m-wlen       oommon sohool districts on1 are
oonsolldatad;and such authority ~beexarcised        at SafdUttY
boara's nex~tmeeting after the consolidationof such school dietriOt
is deolared. Also, since the kultman IndependentSohool District
ie now a o:nsolldated lnde ndent school district the terms 0s 0rri0e
0s Its seven tzustzes \-em                 dt        be .;JverIkii
                                                                 tjr
the provisions of seid sec. 3 of Art. 2??4e, ant not by the Povisio::s
of Xrt. 2758 of the ;3,.C. j. of 1525. This la,staentior?edartfcle
a?;;liesto iridepez.dentsczool districts creat&d 6nd inCOr;oret~d
mder the provisiocs of .,rt.2757, ;i.C. 5., 1525, as pointed out
and discussed ir our ijpi~;o~::a.C-1595.